Citation Nr: 1108287	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee sprain.

2.  Entitlement to service connection for sciatica.

3.  Entitlement to service connection for an eye disorder (claimed as prescription glasses).

4.  Entitlement to service connection for allergies.

5.  Entitlement to an effective date earlier than January 22, 2008, for the grant of service connection for a cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection.

6.  Entitlement to an effective date earlier than May 17, 2008, for the grant of service connection for a left homonymous hemianopsia, residual, right hemisphere arteriovenous malformation, status post resection.
7.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the lumbosacral spine.

8.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected residuals of a right ankle fracture, open reduction and internal fixation (also claimed as right ankle bimalleolus ankle fracture dislocation).

9.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected seizure disorder, residual, right hemisphere arteriovenous malformation, status post resection.

10.  Entitlement to an initial compensable disability rating for the Veteran's service-connected hypertension.

11.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection.

12.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected left homonymous hemianopsia, residual, right hemisphere arteriovenous malformation, status post resection.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 2006.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

Right Knee Sprain Claim

In December 2006, the Veteran filed a claim for service connection for a right knee sprain.  In a November 2007 rating decision, the RO in its Decision section stated that, "Service connection for residuals, right knee sprain is granted with an evaluation of 0 percent effective November 1, 2006."  However, in its Reasons for Decision section of the rating decision, the RO discussed why service connection was denied for the Veteran's right knee.  In response to this rating decision, the Veteran filed a timely notice of disagreement in November 2008.  In the notice of disagreement, the Veteran's representative stated that the Veteran was disagreeing with the issue of "Service connection for residuals, right knee sprain is granted with an evaluation of 0 percent effective November 1, 2006."  In response, the RO issued a Statement of the Case in July 2009, determining that service connection was denied for the Veteran's right knee.  In response, the Veteran submitted a timely Appeal To Board Of Veterans' Appeals (VA Form 9) dated in August 2009.  In the VA Form 9, the Veteran's representative disagreed with the denial of service connection for the Veteran's right knee.

Thus, the Board finds that there is ambiguity regarding whether the November 2007 rating decision granted service connection for the Veteran's right knee.  Thus, the Board is remanding this claim for another rating decision to be issued by the RO/AMC to determine whether the Veteran's right knee is currently service-connected.

Sciatica, Eye Disorder, and Allergies Claims

The Board has determined that the Veteran filed a timely notice of disagreement in November 2008 in response to a November 2007 rating decision that denied her claims for service connection for sciatica, eye disorder, and allergies.  Thus, the RO must now respond to the Veteran's November 2008 notice of disagreement with a Statement of the Case addressing the issues of entitlement to service connection for sciatica, eye disorder, and allergies.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Earlier Effective Date Claims

The Board has determined that the Veteran filed a timely notice of disagreement in November 2008 in response to the August 2008 rating decision that granted her claims for service connection for cognitive dysfunction and for a left homonymous hemianopsia.  In the November 2008 notice of disagreement, the Veteran's representative indicated that the Veteran was appealing both the initial ratings assigned and the effective dates assigned.  The RO issued a Statement of the Case in July 2009 addressing the initial rating appeals, but the SOC did not address the earlier effective date appeals.  Thus, the RO must now respond to the Veteran's November 2008 notice of disagreement with a Statement of the Case addressing the issues of (1) entitlement to an effective date earlier than January 22, 2008, for the grant of service connection for a cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection, and (2) entitlement to an effective date earlier than May 17, 2008, for the grant of service connection for a left homonymous hemianopsia, residual, right hemisphere arteriovenous malformation, status post resection.  Manlincon, 12 Vet. App. at 238.  

Initial Rating Claims

First, since filing her service connection claim for a lumbar spine disability in December 2006, the Veteran has not been provided the required VCAA notice.  The Veteran must be provided this notice prior to the Board adjudication of this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Additionally, the claims file does not currently contain any post-service treatment records.  The Veteran should be sent a letter asking whether she has been treated for her disabilities since her discharge from active service.  All available records should be obtained, including the treatment records from the providers described in the Veteran's February 2007 statement.

Finally, the Veteran's last VA examinations to assess the current severity of her service-connected lumbar spine disability, right ankle disability, and seizure disorder were in March 2007.  The Veteran's last VA examinations to assess the current severity of her service-connected left homonymous hemianopsia  and cognitive dysfunction were in April 2008 and May 2008.  The Veteran's last VA examination to assess the current severity of her hypertension was in November  2008.  Thus, this evidence is inadequate to assess the Veteran's current levels of severity, since these examinations are all over two years old.  Additionally, all of these examinations were for the purpose of establishing service connection and not for the purpose of assessing the Veteran's current levels of severity.  Therefore, new VA examinations are required to assess the current levels of severity of the Veteran's service-connected disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall issue a rating decision addressing the Veteran's claim of entitlement to service connection for residuals of a right knee strain (or entitlement to an initial compensable disability rating for the Veteran's service-connected residuals of a right knee strain, if the RO/AMC determines that the Veteran's right knee strain is already service-connected based upon the November 2007 rating decision).  The RO/AMC shall advise the Veteran of the date on which the time allowed for perfecting a timely notice of disagreement of this claim expires.  

2.  The RO/AMC shall issue a Statement of the Case addressing the Veteran's claim of entitlement to service connection for sciatica.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO/AMC should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

3.  The RO/AMC shall issue a Statement of the Case addressing the Veteran's claim of entitlement to service connection for an eye disorder (claimed as prescription glasses).  The RO/AMC shall advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO/AMC should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

4.  The RO/AMC shall issue a Statement of the Case addressing the Veteran's claim of entitlement to service connection for allergies.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO/AMC should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

5.  Issue a Statement of the Case addressing the Veteran's claim of entitlement to an effective date earlier than January 22, 2008, for the grant of service connection for a cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection.  The RO/AMC shall advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO/AMC should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

6.  The RO/AMC shall issue a Statement of the Case addressing the Veteran's claim of entitlement to an effective date earlier than May 17, 2008, for the grant of service connection for a left homonymous hemianopsia, residual, right hemisphere arteriovenous malformation, status post resection.  The RO/AMC shall advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO/AMC should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

7.  The RO/AMC shall send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that is specific to her claim concerning entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the lumbosacral spine.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise her of the elements of a disability rating and an effective date.

8.  The RO/AMC shall send the Veteran a letter asking whether she has been treated for her disabilities since her discharge from the active service.  The RO/AMC shall obtain a list of those providers, and obtain any available records.  The RO/AMC should specifically seek to obtain the treatment records from the providers described in the Veteran's February 2007 statement.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

9.  The RO/AMC shall provide a VA examination to the Veteran in order to evaluate the severity of her service-connected degenerative joint disease of the lumbosacral spine

The Veteran's claims file, to include a complete copy of this Remand, must be made available to the examiner for review.  The examiner should annotate the report to reflect review of the claims file was undertaken.  All diagnostic testing deemed necessary should be undertaken.  The examiner is asked to address the following:

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected low back disorder. The severity of each neurological sign and symptom should be reported.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the associated nerve. Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

10.  The RO/AMC shall provide a VA examination to the Veteran in order to evaluate the severity of her service-connected residuals of a right ankle fracture, open reduction and internal fixation.

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's right ankle and should provide the range of motion for the right ankle. The examiner is also requested to specify whether the right ankle is ankylosed in any position.  If so, the examiner should identify the specific position in which the joint is ankylosed.  In so doing, the examiner must clarify the precise definition of ankylosis of the ankle joint.

If the examiner finds that there is ankylosis of the right  ankle, it should be specifically indicated whether it is ankylosed in plantar flexion less than 30 degrees; in plantar flexion, between 30 and 40 degrees; in dorsiflexion, between zero and 10 degrees; in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion or eversion deformity.

The examiner should also address whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the right ankle disability upon her ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of this disability on the Veteran's ability to work, to include whether the disability is productive of severe economic inadaptability.

The examiner should specifically attempt to reconcile the opinion with any other opinions of record. A complete rationale for all opinions expressed must be provided.

11.  The RO/AMC shall provide a VA examination to the Veteran in order to evaluate the severity of her service-connected seizure disorder, residual, right hemisphere arteriovenous malformation, status post resection.

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must indicate what, if any, seizures the Veteran has had over the years, e.g., major or minor seizures.  A major seizure is characterized by tonic-clonic convulsions and unconsciousness.  Minor seizures exhibit such characteristics as a brief interruption in consciousness or conscious control associated with staring, rhythmic blinking of the eyes, nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control. 

The examiner is specifically requested to respond to whether the evidence shows that the Veteran's seizures may best be characterized as (a) at least one major seizure in the past six months or two in the last year; or averaging at least five to eight minor seizures weekly, (b) averaging at least one major seizure in four months over the last year, or more than nine to 10 minor seizures weekly (c) averaging at least one major seizure in three months over the last year, or more than 10 minor seizures weekly or (d) averaging at least one major seizure per month over the past year.  The examiner is requested to be as specific as possible in the assessment of seizure activity and frequency.  The examiner must indicate the most recent occurrence of any major seizure. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

12.  The RO/AMC shall provide a VA examination to the Veteran in order to evaluate the severity of her service-connected hypertension.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner before the examination.  Any tests or studies deemed necessary by the examiner should be accomplished.

The examiner is requested to provide the Veteran's blood pressure readings, as well as whether she uses medication to control her hypertension.  Additionally, any other symptomatology resulting from her hypertension should be noted.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

13.  The RO/AMC shall provide a VA examination to the Veteran in order to evaluate the severity of her service-connected cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection.  The entire claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran. 

The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present resulting from the Veteran's connected cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).

The examiner shall also state whether the Veteran's service-connected connected cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection, prevents her from securing or following substantially gainful employment.  The examiner shall further describe how the symptoms of her service-connected connected cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection, affect her social and industrial capacity.

A complete rationale for all opinions expressed should be provided.

14.  The RO/AMC shall provide a VA examination to the Veteran in order to evaluate the severity of her service-connected left homonymous hemianopsia, residual, right hemisphere arteriovenous malformation, status post resection.  The claims file and a copy of this Remand should be made available for review and the examiner should state whether or not it has been reviewed. 

The examination must be conducted following the protocol in the appropriate versions of VA's Disability Examination Worksheet for Eye Examinations.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examination is requested to provide findings which indicate the concentric contraction of or loss of visual field on the left.  Any charts should be made a part of the report of examination.  All findings should be set forth in detail.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

15.   The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

16.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



